DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the preliminary amendment filed 3/30/2022.  As directed by the amendment, claims 1-20 have been cancelled, and claims 21-50 have been added. As such, claims 21-50 are pending in the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Bowen on 7/5/2022.

The application has been amended as follows: 

Claim 21, line 24 amended to read “on the front wall of the humidifier chamber”
Claim 30, line 2 amended to read “a perimeter”
Claim 31, line 2 amended to read “perimeter”
Claim 32, line 2 amended to read “engage a rim”
Claim 36, line 32 amended to read “perpendicular to the sidewall of the flow generator”
Claim 45, line 2 amended read “the humidifier chamber”
Claim 47, line 8 amended to read “electrical connector of the humidifier.”
Claim 48, line 2 amended to read “engage a rim”

Allowable Subject Matter
Claims 21-50 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments to claims 21 and 36 clarify the relative positioning of the opening member/lid closure and the electrical connection between the flow generator and humidifier to define over Kenyon et al. (WO 2004/112873 A1) and Kepler et al. (US 2007/0169776 A1), which both have the electrical connection and lid closure (which could be modified to have an opening member as claimed, e.g. in view of Reitzel US 3,429,604) on opposite walls in contrast to adjacent/side-front walls as disclosed, such that, even if modified, the opening member would move parallel to the side wall with the electrical connector, not perpendicular. Accordingly, claims 21 and 36 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 22-35 and 37-50 depend from claim 21 or 36 and are considered patentable by virtue of their dependence from claim 21 or 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785